CITIES AND TOWNS
Title 11 O.S. 47-116 [11-47-116](A) (1977), requires every deed describing land by metes and bounds which conveys land within the jurisdiction of the City Planning Commission in a tract of five (5) acres or less bear written approval by the Planning Commission notwithstanding written approval by the commission of previous deeds of conveyance of the same tract of land to entitle the deed to be recorded and import notice.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: Does 11 O.S. 48-116 [11-48-116](A) (1977), require every deed describing land by metes and bounds which conveys land within the jurisdiction of the City Planning Commission in a tract of five (5) acres or less bear written approval of the commission notwithstanding approval of prior deeds of conveyance of the identical tract? Title 11 O.S. 47-116 [11-47-116](A) (1977), of the new Oklahoma Municipal Code effective July 1, 1978, provides: "No plat, replat, or subdivision land within the jurisdiction of the Commission shall be entitled to record unless it bear the written approval of the commission. No deed referring to the unapproved plat shall be entitled to record, and if recorded, shall not import notice. No deed describing land by metes and bounds which conveys land within the jurisdiction of the commission in a tract of five (5) acres or less shall be entitled to record unless it bear the written approval of the commission, and if recorded, shall not import notice." (Emphasis added) 11 O.S. 47-116 [11-47-116](A), clearly expresses the intent of the Legislature. There is no ambiguity in the language of the statute, hence there is no need for resort to rules of construction. The pertinent language of the statute unequivocally requires Planning Commission approval of every deed describing land by metes and bounds which conveys land within the jurisdiction of the commission in a tract of five (5) acres or less if the deed is to be entitled to record and import notice.  Where the language of a statute is clear and unambiguous, the statute must be held to mean what it plainly expresses, and no room is left for construction and interpretation, and courts cannot search for its meaning beyond the statute itself, for there is nothing to construe. Woods v. Phillips Petroleum Company, 207 Okl. 490, 251 P.2d 505; Jenkins v. Frederick, 208 Okl. 583, 257 P.2d 1058.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Title 11 O.S. 47-116 [11-47-116](A) (1977), requires every deed describing land by metes and bounds which conveys land within the jurisdiction of the City Planning Commission in a tract of five (5) acres or less bear written approval by the Planning Commission notwithstanding written approval by the commission of previous deeds of conveyance of the same tract of land to entitle the deed to be recorded and import notice. (MICHAEL JACKSON)